EXHIBIT 10(F)

CONSULTING AGREEMENT

            This Consulting Agreement (the "Agreement") is entered into as of
the 26th day of August, 2004 by and between Brinker International, Inc., a
Delaware corporation (the "Company"), and Ronald A. McDougall ("McDougall").

            McDougall is currently serving as the Chairman of the Board of the
Company.  The Company and McDougall wish to make arrangements for McDougall's
continued service to the Company after November 4, 2004, at which time McDougall
will cease to be a Director of the Company.

            In consideration of the mutual undertakings of the parties contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Company and McDougall hereby agree as
follows:

1.                  Consulting Services to be Provided.  Beginning November 4,
2004 (Commencement Date) McDougall shall provide such consulting services to the
Company, as the Board of Directors of the Company or the Chief Executive Officer
shall reasonably request.  McDougall shall devote such time to the performance
of such services as shall be reasonably necessary.  The parties acknowledge that
the amount of time necessary will vary with the nature of the services
requested.  If McDougall becomes less than fully disabled (as determined
pursuant to the procedure set forth in Section 5(c) hereof), McDougall agrees to
use his best efforts to perform such duties, as his partial disability will
allow.

2.                  Term.  The "term" shall commence on November 4, 2004 and,
unless earlier terminated pursuant to Section 5. hereof, shall terminate on
November 3, 2006 (the "Term").

3.                  Compensation.  McDougall's compensation shall be $150,000
per annum, payable in quarterly installments commencing November 4, 2004.

4.                  Expense Reimbursement.  After the Commencement Date,
McDougall will be reimbursed by the Company for all reasonable, properly
documented out-of-pocket expenses actually incurred or paid by McDougall during
the Term in the performance of McDougall's consulting services under this
Agreement, including entertainment of employees and franchisees, provided same
is done in accordance with the guidelines of the Company

5.                  Termination of Consulting Services.  The provision of
consulting services by McDougall pursuant to this Agreement will terminate upon
the occurrence of any of the following events:

--------------------------------------------------------------------------------



a.       Termination of Consulting Services Upon Death.  The provision of
consulting services hereunder by McDougall shall terminate upon his death.  Upon
termination due to death, McDougall's right to all compensation and benefits
hereunder shall terminate as of the date of death, except that McDougall's
estate shall be entitled to receive the compensation described in Section 3
hereof earned and accrued, and reimbursement for expenses incurred, prior to the
date of death.

b.      Termination of Consulting Services for Cause.  The provision of
consulting services hereunder by McDougall may be terminated by the Company "For
Cause" if McDougall (i) is convicted by a court of law or jury, after all
appeals, of a felony, any crime involving moral turpitude under federal, state,
or local laws, or any crime involving the Company, (ii) upon the recommendation
of the Compensation Committee of the Board of Directors, is found by the Board
of Directors of the Company (after McDougall and his attorney are provided a
full and complete opportunity to hear the evidence against him and present his
defense) (A) to have engaged in either willful and repeated failure to perform
his duties hereunder or gross neglect as defined in the laws of the State of
Texas or (B) to have repeated and willfully engaged in acts which might, beyond
a reasonable doubt, bring the Company into disrepute, contempt, scandal and
ridicule, (iii) is convicted, after all appeals, of fraud, misappropriation or
embezzlement in the performance of his duties hereunder, or (iv) breaches any of
the covenants contained in Section 6 or Section 7 of this Agreement.  In the
case of Section 5.(b)(ii) hereof, McDougall shall have an opportunity, prior to
termination, to participate in a full hearing before the Board of Directors of
the Company, and shall have the right to appeal any adverse decision by the
Board of Directors to a court of law.  In the event of the occurrence of any of
the events described above, the effective date of the termination of McDougall's
consulting services with the Company ("For Cause Termination Date") shall be
that date which is thirty (30) days after written notice of the termination of
consulting services pursuant to this Section 5.(b) is provided by the Company to
McDougall.  In the event of a termination of McDougall's employment For Cause,
McDougall's right to receive all compensation and benefits hereunder shall
terminate as of the For Cause Termination Date; provided, however, that
McDougall shall be entitled to receive the compensation described in Section
3(a) hereof and other benefits earned and accrued, and to receive reimbursement
for expenses incurred, on or prior to the For Cause Termination Date.

c.       Termination of Consulting Services Upon Disability.  If McDougall
becomes permanently disabled as mutually agreed upon by the Board of Directors
of the Company and McDougall (or, if the Board of Directors and McDougall cannot
agree upon such permanent disability, a determination of permanent disability is
made by a medical doctor selected jointly by the Company and McDougall),
McDougall's consulting services with the Company shall terminate on the date on
which the determination of permanent disability is reached (the "Disability
Termination Date").  If McDougall's consulting services are terminated due to a
permanent disability, McDougall shall continue to receive the compensation and
benefits described in Section 3 hereof until November 3, 2006, unless earlier
terminated as provided in Section 5(g) hereof.

--------------------------------------------------------------------------------



d.      Termination of Consulting Services Without Cause.  If the Board of
Directors, for reason other than death, permanent disability, or For Cause,
desires to terminate McDougall's consulting services, such services shall
terminate on that date which is ten (10) calendar days after the occurrence of
such events.  If McDougall's consulting services are so terminated, McDougall
shall continue to receive the compensation and benefits described in Section 3
hereof until November 3, 2006.

e.       Voluntary Termination of Consulting Services.  In the event that
McDougall voluntarily terminates in writing his consulting services hereunder,
McDougall's right to all compensation and benefits hereunder shall terminate as
of the date of such termination (the "Voluntary Termination Date"), except that
McDougall shall be entitled to receive the compensation described in Section 3
hereof and other benefits earned and accrued and reimbursement for expenses
incurred, prior to the Voluntary Termination Date.

f.        Liquidated Damages.  McDougall and the Company agree that upon the
termination of McDougall's consulting services as set forth in this Section 5.
for any reason whatsoever, any payments received or receivable by McDougall
pursuant to this Agreement shall constitute liquidated damages payable to
McDougall.  McDougall expressly waives any right that he might have to
additional damages relating to such termination of consulting services whether
actual, consequential, punitive or otherwise.

g.       Conflict.  In the event that after a termination of McDougall's
consulting services pursuant to Section 5(c) or 5(d) hereof, there is then an
act or occurrence which would have allowed the Company to terminate McDougall's
consulting services pursuant to Section 5(b) hereof had McDougall been serving
as a consultant hereunder at the date of the act or occurrence, then McDougall's
right to receive all compensation and benefits hereunder shall terminate as of
that date which is thirty (30) days after written notice of such termination is
provided by the Company to McDougall (the "Subsequent Termination Date");
provided, however, that McDougall shall be entitled to receive the compensation
and benefits described in Section 5(c) or 5(d) hereof and earned and accrued,
and to receive reimbursement for expenses incurred, on or prior to the
Subsequent Termination Date.

6.                  Confidential Information.

a.       As further consideration for the promises of the Company contained in
this Agreement, McDougall agrees not to use or cause to be used for McDougall's
own benefit or for the benefit of any third parties or to disclose to any third
party in any manner, directly or indirectly, any information of a confidential
or proprietary nature,

--------------------------------------------------------------------------------



trade secrets, or any other knowledge or information, except that which is
public knowledge, of or relating to the Company's business at any time during or
after the Term, unless the Company has consented in writing to such use or
disclosure.  McDougall further acknowledges that compliance with these
restrictions is necessary to protect the Company's business and goodwill and
that a breach may irreparably damage the Company, for which money damages may
not be adequate.  Consequently, if McDougall breaches or threatens to breach any
of these covenants, in addition to any other remedies which may be available to
the Company, the Company shall be entitled to seek appropriate relief, and a
court of law and/or jury shall determine what injunctive relief and/or damages,
if any, will apply after a hearing with prior notice of both parties hereof.

b.      As further consideration for the promises of the Company contained in
this Agreement, McDougall agrees that during the Term and thereafter, except as
may be required in the performance of McDougall's duties hereunder, McDougall
will not utilize for McDougall's own benefit or that of any third party, and
will not disclose to any third party, McDougall's knowledge of or any
information concerning the Company's internal organization, business structure,
or the work assignments or capabilities of any of the Company's officers or
employees without the Company's express prior written consent.

7.                  Restriction on Other Employment.

a.       As further consideration for the promises of the Company contained in
this Agreement, McDougall agrees that during the Term, McDougall shall not
directly or indirectly perform any services for any business, profession, or
other endeavor, which is in the restaurant or foodservice business anywhere in
the World.  Furthermore, for a period of three (3) years after the expiration of
the Term, McDougall shall not directly or indirectly perform any services for
any business, profession or other endeavor which is in the restaurant or
foodservice business anywhere in the United States or any other country in which
there is a restaurant owned and operated by the Company or one of its
franchisees or licensees, or for which a development agreement has been signed
providing for the development of a restaurant by a franchisee or a licensee. 
The restrictions contained in this Section 7(a) shall also prohibit McDougall,
without the prior written consent of the Company and during all stated time
periods, from hiring, soliciting, or in any manner attempting to influence or
induce any employee of the Company to leave the employment of the Company. 
McDougall will not perform such services either as an employee, agent,
independent contractor, owner, consultant or otherwise, except that McDougall
may make passive, non-controlling investments in an entity in the restaurant or
foodservice business in an amount not to exceed (i) five percent (5%) of the
total equity interests in any publicly-traded entity and (ii) two percent (2%)
of the total equity interests in any other such entity.  If while McDougall is
receiving any compensation or other benefits pursuant to this Agreement,
McDougall directly or indirectly performs any services for any business,
profession or other endeavor which is in the restaurant of foodservice business
anywhere in the United States or any other country in which there is a
restaurant owned and operated by the Company or one of its franchisees or
licensees, or for which a development agreement has been signed providing for
the development of a restaurant

--------------------------------------------------------------------------------



by a franchisee or licensee, McDougall's right to receive such compensation and
benefits hereunder shall terminate on that date which is thirty (30) days after
written notice of the termination is provided by the Company to McDougall (the
"Competition Termination Date") and McDougall's right to receive all
compensation and benefits hereunder shall terminate as of the Competition
Termination Date; provided, however, that McDougall shall be entitled to
received the compensation and benefits earned and accrued and to receive
reimbursement for expenses incurred, on or prior to the Competition Termination
Date.

b.      McDougall acknowledges that his right to compete has been limited only
to the extent necessary to protect the Company from unfair competition.  The
parties acknowledge, however, that reasonable people may differ in making this
determination.  Therefore, if this restrictive covenant's scope or
enforceability is disputed, a court, jury or other trier of fact (including an
arbitrator, if the parties so agree in writing) may modify and enforce the
covenant to the extent that it believes to be reasonable under the circumstances
existing at that time and as may be necessary to render the covenant enforceable
under applicable law.

c.       McDougall further acknowledges that compliance with these restrictions
is necessary to protect the Company's business and goodwill and that a breach
may irreparably damage the Company, for which money damages may not be
adequate.  Consequently, if McDougall breaches or threatens to breach any of
these covenants, in addition to any other remedies which may be available to the
Company, the Company shall be entitled to seek appropriate relief, and a court
of law and/or jury shall determine what injunctive relief and/or damages, if
any, will apply after a hearing with prior notice to both parties hereto.

8.                  GOVERNING LAW.  THIS AGREEMENT SHALL BE SUBJECT TO AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND APPLICABLE
FEDERAL LAW, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

9.                  Assignment.  McDougall may not assign his rights and duties
under this Agreement.  In the event of the sale by the Company of all or
substantially all of its assets, the Company agrees that this Agreement and all
of the obligations of Company hereunder shall be assumed by the purchaser of
such assets.

10.              Notices.  Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission, sent by certified,
registered or express mail, postage prepaid, or sent by overnight courier.  Any
such notice shall be deemed given when (a) so delivered personally, telegraphed,
telexed or sent by facsimile transmission, (b) if mailed, five (5) days after
the date of deposit in the United States mail, or (c) one (1) business day after
such item is deposited with Federal Express or other generally recognized
overnight courier, shipping charges prepaid, addressed to the appropriate party
as follows:

--------------------------------------------------------------------------------



 

If to McDougall:

Ron McDougall
40274 N. 105th Place
Scottsdale, Arizona 85262

If to the Company:

Brinker International, Inc.
6820 LBJ Freeway
Dallas, Texas 75240
Attn:  General Counsel

11.              Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.  This Agreement shall
be binding upon the parties and their respective successors, heirs and permitted
assigns.

12.              Waivers and Amendments.  This Agreement may be amended,
superseded, cancelled, renewed or extended, and the terms hereof may be waived,
only by written instrument signed by the parties or, in the case of a waiver, by
the party waiving compliance.  No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

13.              Taxes.  Each party shall be responsible to pay such taxes as
are required to be paid and/or withheld, as applicable, by each party pursuant
to such laws.  In addition, each party shall be responsible to comply with all
reporting, filing and other requirements in respect of such payments which are
applicable to such party and neither party shall have any obligation or
liability to the other party with respect to such other party's obligations
hereunder, each party hereby agreeing to hold harmless and indemnify the other
party from any claims made relating to the other party's failure to comply with
such requirements.

14.              Survival.  The Company and McDougall agree that all terms and
provisions of this Agreement that are expressly intended to survive the Term of
this Agreement shall so survive and continue in full force and effect
notwithstanding the expiration of the Term.

--------------------------------------------------------------------------------



15.              Headings.  The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

16.              Counterpart Execution.  This Agreement may be executed in
several counterparts, each of which shall be fully effective as an original and
all of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year appearing in the first paragraph hereof.

   /s/ Ronald A. McDougall                  
Ronald A. McDougall

BRINKER INTERNATIONAL, INC.,
a Delaware corporation

By:   /s/ Douglas H. Brooks                  
            Douglas H. Brooks
            President and Chief Executive Officer